JOURNAL ENTRY and OPINION
Appellant Donte Harris, a minor, has moved the court to dismiss his appeal. Pursuant to App.R. 28, [a]n appeal may be dismissed on motion of the appellant upon such terms as may be fixed by the court.
Harris appealed from an order of the Cuyahoga County Common Pleas Court, Juvenile Division, adjudging him delinquent. The court originally committed appellant to the custody of the Ohio Department of Youth Services for a minimum of six months, based on his admission to the allegations of a complaint that charged him with felonious assault, an offense that would constitute a second degree felony if committed by an adult; receiving stolen property, an offense that would constitute a fourth degree felony if committed by an adult; and resisting arrest, an offense that would constitute a second degree misdemeanor if committed by an adult. The court subsequently amended this order to commit the minor to the ODYS for a minimum of twelve months.
This court, sua sponte, raised the question of its jurisdiction in this matter through an order asking the parties to brief several issues. No briefs were filed by either party, but the instant motion was filed by appellant.
We have serious questions whether the trial court's judgment in this case may have been void; however, appellant prefers to dismiss rather than go forward on this question,1 and both parties have declined to brief the issue. While we have the power to address the matter sua sponte regardless of the parties' wishes, the thorny issues raised in this case would be better addressed in a contested case in which the parties' briefing could assist the court. Therefore, we grant appellant's motion to dismiss this appeal, expressing no opinion as to the validity of the trial court's order or our jurisdiction in this matter.
This appeal is dismissed.
It is ordered that appellee recover of appellants its costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas, Juvenile Division, to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MICHAEL J. CORRIGAN, J. and TERRENCE O'DONNELL, J. CONCUR
1 The dismissal itself leaves open questions as to the effect of the underlying, potentially void, order.